Matter of Kornaker (2018 NY Slip Op 01850)





Matter of Kornaker


2018 NY Slip Op 01850


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Feb. 27, 2018.)


&em;

[*1]MATTER OF DAWN M. KORNAKER, AN ATTORNEY, RESPONDENT. GRIEVANCE COMMITTEE OF THE EIGHTH JUDICIAL DISTRICT, PETITIONER.

MEMORANDUM AND ORDER
Order of interim suspension entered pursuant to 22 NYCRR 1240.9.